Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 1 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 2 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 3 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 4 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 5 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 6 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 7 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 8 of 12
Case 1:21-bk-01990-HWV   Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document   Page 9 of 12
Case 1:21-bk-01990-HWV    Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document    Page 10 of 12
Case 1:21-bk-01990-HWV    Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document    Page 11 of 12
Case 1:21-bk-01990-HWV    Doc 3 Filed 09/13/21 Entered 09/13/21 18:32:02   Desc
                         Main Document    Page 12 of 12
